internal_revenue_service number release date index number --------------------------------------------------- -------------------- ------------------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number -------------------- refer reply to cc ita b05 plr-126228-08 date date entity entity ---------------------------------------------- --------------------------------------------------- dear ---------------------- this is in response to your request for a private_letter_ruling dated date you have asked for a ruling that for purposes of exchanges of property under sec_1031 of the internal_revenue_code the acquisition of a partnership_interest under the facts below by entity is not inconsistent with such entity’s status as an exchange accommodation titleholder eat as defined by revproc_2000_37 2000_2_cb_308 facts entity acts as an eat in safe_harbor parking arrangements under revproc_2000_37 for exchanges of property intended to qualify for nonrecognition_of_gain_or_loss under sec_1031 entity is an affiliate of entity entity will enter into a qualified_exchange_accommodation_agreement qeaa as defined by revproc_2000_37 with a taxpayer who will engage in a sec_1031 exchange pursuant to the qeaa entity will acquire from a person unrelated to the taxpayer a percent interest in a partnership whose only asset is real_estate the other percent interest in the partnership is already owned by the taxpayer entity will be a partner in the partnership during the period of time that entity owns the partnership_interest the qeaa states that entity is acting as the agent of the taxpayer for all purposes other than federal_income_tax purposes within days after the acquisition of the partnership_interest by entity the taxpayer will identify within the meaning of rev_proc relinquished_property the plr-126228-08 taxpayer will enter into a contract to sell the relinquished_property to an unrelated third party the taxpayer will enter into an exchange_agreement with entity which will act as a qualified_intermediary within the meaning of sec_1_1031_k_-1 of the income_tax regulations entity then will enter into a contract with entity for the purchase of the partnership_interest within days after the acquisition of the partnership_interest by entity the taxpayer will assign all rights in the contract for the sale of the relinquished_property to entity also within days the relinquished_property will be transferred to the unrelated third party buyer through entity and the partnership_interest will be transferred to the taxpayer through entity legal_title to both the relinquished_property and the partnership_interest will be transferred by direct deed law and analysis sec_1031 generally provides for the deferral of gain_or_loss on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 precludes the exchange of a partnership_interest from sec_1031 treatment revproc_2000_37 provides a safe_harbor under sec_1031 for an exchange where the taxpayer acquires the replacement_property before transferring the relinquished_property sec_4 of revproc_2000_37 sets forth certain requirements that must be met in order for an entity to qualify as an eat and in order for the agreement between the eat and the taxpayer in the sec_1031 exchange to qualify as a qeaa sec_4 of revproc_2000_37 provides in part that at the time the qualified indicia of ownership of the property is transferred to the eat it is the taxpayer’s bona_fide intent that the property held by the eat represent replacement_property in a sec_1031 exchange in revrul_99_6 1999_1_cb_432 situation a and b are equal partners in the ab partnership a sold a’s entire_interest in the ab partnership to b b’s purchase of a’s interest in the ab partnership resulted in a termination of the partnership under sec_708 for purposes of determining the tax consequences to b ab partnership is deemed to have made a liquidating_distribution of all its assets equally to a and b and following this distribution b is treated as acquiring the assets deemed to have been distributed to a in liquidation of a’s partnership_interest as a result b holds all the assets formerly held by the ab partnership accordingly b is not treated as acquiring a’s partnership_interest in the exchange conclusion plr-126228-08 the acquisition of the partnership_interest by entity in the facts described above is not inconsistent with entity 1’s status as an eat where the remaining partnership_interest is already owned by the taxpayer in the sec_1031 exchange the ruling contained in this letter is based upon information and representations submitted by entity and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to entity this is not a ruling with respect to any particular partnership partner or taxpayer engaged in a sec_1031 exchange sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely amy j pfalzgraf senior counsel branch office_of_chief_counsel income_tax accounting cc
